Citation Nr: 9909765	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-43 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from September 1967 to April 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
evaluation relative to the veteran's degenerative disc 
disease of the lumbar spine from 10 to 20 percent disabling.

The Board notes that the most recent VA examination of record 
is one dated in September 1996, in which the examiner noted 
that the veteran experienced low back pain with symptoms of 
radiculopathy in the left leg.  In private medical records 
dated in December 1996, the diagnosis essentially is the same 
as that of the September 1996 examination.  Generally, there 
is evidence of absent ankle jerk and left leg radiculopathy; 
however, neither the September VA examination nor the 
December private examination fully explore the extent of the 
current severity of the veteran's lower back problem.  
Additionally, in the December 1996 examination, the physician 
remarked that the veteran's back disorder is exacerbated by 
his post-traumatic stress syndrome (PTSD).  Furthermore, 
although the physician noted a fair-to-poor prognosis during 
the December 1996 examination, there is insufficient evidence 
of record to determine the current state of disability.  The 
physician reported that there was no evidence of deformity, 
disfigurement, or spasm, and that the veteran's gait was 
normal.  Nonetheless, the Board recognizes that the physician 
also noted decreased strength and motion limited due to pain.

Therefore, in light of the above and in the interest of 
ensuring a just and equitable outcome for this veteran, the 
Board hereby remands this matter for further development.  
The Board regrets any inconvenience this Remand may cause, 
but concludes that the following requests are necessary to 
make a fair determination:

1.  The RO should schedule a VA 
orthopedic examination to determine the 
extent of the severity of the veteran's 
current low back disability.  Further, 
the examiner should indicate any 
relationship between the symptomatology 
of the veteran's lower back problems and 
his PTSD. 

2.  The entire claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
before and during such examination.  
Specifically, the examiner should be 
prepared to comment on the following with 
respect to this veteran's back 
disability:  

a) Whether there are pronounced symptoms 
compatible with sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or any 
other neurological findings appropriate 
to the area of the degenerative disc 
disease.

b) Whether there is evidence of 
functional loss due to pain on use or 
during flare-ups.  DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995).

c) Whether there is any anatomical damage 
and functional loss with respect to these 
elements.  8 C.F.R. § 4.40.  The 
functional loss may be due to pathology 
such as absence of bone or muscle, 
deformity, or pain, supported by adequate 
pathological studies.  Weakness of the 
affected area is also for consideration.  

d) Consider the reduction in the joint's 
normal excursion of movement on different 
planes.  38 C.F.R. § 4.45.  Factors such 
as less movement than normal, more 
movement than normal, weakened movement, 
incoordination, pain on movement, 
swelling, or instability, are also to be 
considered.

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinion should 
be requested and obtained. 

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



